Citation Nr: 1629272	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2010 for a rating of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating higher than 10 percent for post-operative deviated septum with deformity post-nasal drip. 

3.  Entitlement to an initial rating higher than 10 percent for ischemic heart disease from May 21, 2007 to November 15, 2010, and a rating higher than 30 percent thereafter. 

4.  Entitlement to a rating higher than 70 percent for PTSD.  

5.  Entitlement to an effective date earlier than May 5, 2010 for the award of a disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions in November 2009, August 2010 and August 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the proceedings appear in the Veteran's electronic claims file.  

The claims for entitlement to higher ratings for ischemic heart disease and PTSD, and the claim for entitlement to an earlier effective date for the grant of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In March 2006 the RO granted service connection for PTSD and assigned an evaluation of 50 percent effective July 26, 2005; this decision was not timely appealed and it became final.

2.  The Veteran's claim for an increased rating for PTSD was received on May 5, 2010; prior to May 5, 2010, there were pertinent VA treatment records received that may be construed as informal unacted upon claims for an increased rating for PTSD.  

3.  It was not factually ascertainable that an increase in severity of the Veteran's PTSD occurred at any point prior to May 5, 2010.

4.  At his April 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to a rating higher than 10 percent for post-operative deviated septum with deformity post-nasal drip. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 5, 2010 for the award of a 70 percent schedular evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to a rating higher than 10 percent for post-operative deviated septum with deformity post-nasal drip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in May 2010, January 2011 and August 2011.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Pertaining to the claim for an earlier effective date for entitlement to a rating of 70 percent for PTSD, the claim arises from an appeal of the initial evaluation following the grant of a 70 percent rating for PTSD.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

1. Earlier effective date PTSD

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110.
The pertinent provisions of 38 C.F.R. § 3.400 clarify that: Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400  

The Court and the VA General Counsel  have interpreted the laws and regulations pertaining to the effective date of an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151  or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id.  at (b)(2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran is service-connected for PTSD with an initial 50 percent rating.  Such disability is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

By way of background, in a rating decision in March 2006 the RO granted service connection for PTSD and granted an evaluation of 50 percent effective July 26, 2005.  In April 2006, the Veteran filed a timely notice of disagreement with the assigned rating, and in September 2006, the Veteran was issued a statement of the case.  However, there is no record of receipt of a timely substantive appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c).

There is no subsequent correspondence that was received between September 2006, and prior to May 5, 2010, which can reasonably be interpreted as a formal or informal claim for an increased rating for PTSD, see 38 C.F.R. § 3.155, nor has the Veteran asserted that he submitted a claim between September 2006 and prior to May 5, 2010.  

The Veteran's claim for an increased rating for PTSD was received on May 5, 2010.  An August 2010 rating decision continued the 50 percent disability rating for PTSD.  The Veteran appealed for a higher rating.  In January 2013, the RO issued a decision that increased the rating for PTSD to 70 based on private Psychiatric/Psychological Impairment Questionnaires dated in October 2010 and November 2011.  The rating 70 percent rating was assigned effective May 5, 2010, the date of receipt of claim. 

The Veteran contends that he is entitled an effective date earlier than May 5, 2010 for a rating of 70 percent for PTSD because it was factually ascertainable that his disability had worsened in September 2009 following the death of a friend.  

Therefore, in considering the Veteran's appeal regarding an earlier effective date, the Board has considered the period from May 5, 2009 to May 5, 2010 in order to determine whether the evidence demonstrates that a factually ascertainable increase in his PTSD symptomatology occurred prior to May 5, 2010.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125  

In June 2009 a VA clinician described the Veteran as alert and oriented to time, place and person.  His mood was dysphoric and affect blunted.  Thought process was organized.  He denied suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  His judgment and insight were intact.  He was assigned a GAF score of 50.  A VA clinical treatment note in September 2009, noted the Veteran's continued complaints of trouble sleeping, intrusive thoughts, and dwelling on experiences in Vietnam despite attempts to suppress these memories.  The Veteran was described as alert and oriented to time, place and person.  His mood was dysphoric and affect blunted.  Thought process was organized.  He denied suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  His judgment and insight were intact.  He was assigned a GAF score of 50.  

In December 2009 the Veteran reported that a good friend of his (39 years old) had committed suicide in October 2009 and he had a very hard time for about a month. 
He was thinking about his friend all the time.  He also thought about his friend
who died in Vietnam in 1967.  He stated that holidays were always stressful for him and he found little pleasure in anything.  The Veteran indicated that he continued to have trouble sleeping even with medication.  He also related daily memories of the events in Vietnam.  Reportedly he had gained approximately 10 pounds recently because he craved sweets.  The Veteran was described as alert and oriented to time, place and person.  His mood was dysphoric and affect blunted.  Thought process was organized.  He denied suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  His judgment and insight were intact.  He was assigned a GAF score of 50.  

In March 2010 the Veteran complained of ongoing problems sleeping, lack of  interest in activities, social isolation, depression, flashbacks and intrusive thoughts about Vietnam.  He was described as alert and oriented to time, place and person.  His mood was dysphoric and affect blunted.  Thought process was organized.  He denied suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  His judgment and insight were intact.  He was assigned a GAF score of 50.  

After reviewing the Veteran's records, the Board finds that it is not factually ascertainable that an increase in disability arising to the level of a 70 percent rating occurred in the year prior to May 5, 2010.  The Veteran's complaints during the period in question consistently included intrusive thoughts and memories, social isolation, depression, flashbacks, and trouble sleeping for which he tried different medications.  His VA examiners also consistently assigned GAF scores of 50, indicating moderate to serious symptomatology that was stable.  The 50 percent rating for PTSD contemplates the Veteran's disability level during the period from May 5, 2009 to May 5, 2010.  

The Board does acknowledge that in December 2009 the Veteran reported having a hard time for about a month following his friend's suicide in October 2009, and he also reported stress from the holidays and complained of weight gain due to eating sweets.  Nonetheless, there is no indication that his existing medication levels or  treatment plan changed, other than experimenting with different medications for his sleep problems.  Significantly, throughout the period in question the Veteran was described as alert and oriented to time, place and person.  His mood was dysphoric and affect blunted.  Thought process was organized.  He denied suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  His judgment and insight were intact.  His GAF scores were 50 from May 5, 2009 to May 5, 2010.  The Board finds that this indicates the Veteran's symptoms were assessed by medical professionals as not increasing in severity during this time period as no changes to his medications, treatment plan, or GAF score were made. 

As the evidence indicates that the Veteran's psychiatric disorder continued to manifest in moderate symptomatology during this time period, the Board finds that there was no factually ascertainable increase in disability arising in the year prior to May 5, 2010.

In sum, the preponderance of the evidence is against the claim for an effective date prior to May 5, 2010 for PTSD; there is no doubt to be resolved; an earlier effective date in not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  At his Board hearing in April 2016, the Veteran withdrew the issue of entitlement to an increased rating for a post-operative deviated septum with deformity post-nasal drip.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

An effective date earlier than May 5, 2010 for the grant of a rating of 70 percent for posttraumatic stress disorder is denied.

The appeal regarding the claim for entitlement to a rating higher than 10 percent for post-operative deviated septum with deformity post-nasal drip is dismissed.


REMAND

At the outset the Board finds that there are outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims for increased ratings for PTSD and ischemic heart disease.  In this regard, the evidence shows that he receives treatment at VA for his psychiatric disorder and heart disability.  The medical evidence of record, however, dates only from November 2012 and prior thereto.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The evidence also shows that the Veteran has been treated for his heart disability at the Bay Medical Center in Panama City Florida.  On remand, the Appellant should be asked to provide fully completed authorization forms for this provider, so that VA may attempt to obtain any relevant private treatment records.

With regard to the claim for an increased rating for ischemic heart disease, the Veteran contends that his cardiac symptoms are more severe than currently evaluated.  At a personal hearing in April 2016, the Veteran the Veteran testified that his condition had worsened since his most recent echocardiogram in November 2010.  Reportedly, symptoms associated with his heart disability, including chest pain and shortness of breath, had increased in severity.  Although the Veteran underwent a VA heart examination in April 2012, in light of his testimony, another VA examination is needed to adequately assess the impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Similarly, as the last VA PTSD compensation examination was conducted over three years ago, the Board finds that remand for a new VA examination is also warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the claim of entitlement to an earlier effective date for TDIU, the RO awarded entitlement to TDIU effective May 5, 2010, based on the Veteran meeting the percentage requirements for a TDIU rating on that date.  See 38 C.F.R. §§ 
4.16(a), 4.25 (2015).

Prior to May 5, 2010, the Veteran was service-connected for PTSD, rated 50 percent disabling; ischemic heart disease with stent placement, rated 10 percent disabling; post-operative deviated septum with deformity post-nasal drip, rated 10 percent disabling, and post-operative donor site chest, partial resection, 7th rib, rated as noncompensably disabling.  His combined disability rating was 60 percent.  Therefore, the Veteran does not meet the threshold schedular criteria for a TDIU prior to May 5, 2010.  

The Board notes that the current increased rating claim for the Veteran's ischemic heart disease is inextricably intertwined with the question of entitlement to TDIU, and the increased rating issues must be addressed prior to determining whether the Veteran is entitled to TDIU.  However, the Board notes that the Veteran also appears to be seeking an earlier effective date for a TDIU rating on an extraschedular basis prior to May 5, 2010, and this matter must also be addressed after the intertwined issues are adjudicated.

With regard to an extraschedular rating, even if the ratings for the service-connected disabilities do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU rating may nonetheless be assigned if it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The Board notes that it is precluded from assigning a TDIU on an extra-schedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Court indicated that to order the Board to make an extra-schedular rating assignment was contraindicated by prior case law, in that "[t]he regulatory provision interpreted in Floyd is less directory than the one contained in § 4.16(b)").  In such a case, the RO should submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for his heart disability and PTSD.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include treatment records from Bay Medical Center in Panama City Florida.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records dated since November 2012.  If any requested records are not available, the Veteran should be notified of such.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the extent and severity of his PTSD.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must address all symptomatology caused by the Veteran's psychiatric disorder and its impact on his occupational and social functioning.  

4.  Schedule the Veteran for a VA heart examination to assess the current level of severity of his service-connected ischemic heart disease.  The claims file must be made available to the examiner.  All indicated tests and studies, including METs testing, should be completed, and all relevant clinical findings reported.  If such testing is deemed unnecessary or contraindicated, the examiner must specifically state why the testing will not be accomplished.  The examiner should identify all symptoms attributable to the Veteran's service-connected ischemic heart disease.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, if the Veteran's combined disability rating does not meet the requirements of 38 C.F.R. § 4.16(a) prior to May 5,2010, the claim for TDIU must be referred to VA's Director of Compensation and Pension for adjudication on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


